IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0413
                               Filed April 27, 2016


IN THE INTEREST OF R.K.,
Minor child,

J.G., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Gary K.

Anderson, District Associate Judge.



      The mother appeals the termination of her parental rights to her child, R.K.

AFFIRMED.



      Scott D. Strait, Council Bluffs, for appellant mother.

      Thomas J. Miller, Attorney General, and Diane M. Stahle, Assistant

Attorney General, for appellee State.

      Sara Benson, Council Bluffs, for minor child.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

         The mother appeals the termination of her parental rights to her child, R.K.

She argues the district court improperly concluded her rights should be

terminated pursuant to Iowa Code section 232.116(1)(e), (h), (i), and (l) (2015),

and that she the State did not offer reasonable efforts to reunify her and R.K.

She further asserts it is not in the child’s best interests to terminate due to the

parent-child bond.      We conclude the district court properly terminated the

mother’s rights under paragraph (h) as, given her substance abuse issues, R.K.

cannot be returned to her care, despite the reasonable efforts of the Iowa

Department of Human Services; moreover, it is in the child’s best interests the

mother’s rights are terminated. Consequently, we affirm the order of the district

court.

         R.K., born December 2013, came to the attention of the Iowa Department

of Human Services (DHS) due to the mother’s use of drugs while caring for him.

He was removed on June 10, 2014, following a drug test wherein she tested

positive for amphetamine, methamphetamine, and marijuana; R.K. was

subsequently adjudicated in need of assistance (CINA) on July 31, 2014.

         Following his removal, R.K. was placed with the maternal grandmother.

The mother was granted supervised visitation as well as unsupervised weekend

visitation, during which time she was able to properly care for R.K. The mother

was offered a bed at Family Works, an inpatient substance abuse treatment

facility, and she agreed to be admitted; however, she declined to go the day she

was scheduled to report. Her therapist attempted to engage her in services, but

the mother refused and did not provide the requested drug screens.
                                        3


       The mother was admitted to inpatient treatment at Jackson Recovery on

September 11, 2014.      The mother showed progress in her efforts to reach

sobriety such that R.K. was returned to her care on September 26, 2014, while

she was residing at Jackson Recovery. All parties agreed the two shared a bond

and the mother reported she would do what was necessary to support the best

interests of R.K.

       The father also abuses methamphetamine and, throughout the pendency

of these proceedings, declined to participate in treatment or submit to drug

screenings. As of September 2014, the mother and father were engaged to be

married and the mother planned on living with the father after graduating from

treatment. However, as part of the mother’s treatment, it was recommended they

not reside together. There is also a history of domestic violence between the

two.

       On February 19, 2015, the mother left the inpatient facility, having become

frustrated with the demands and structure of the program.           She did not

successfully complete treatment. She moved back in with her mother, and care

and custody of R.K. reverted to the maternal grandmother pursuant to an order

dated March 16, 2015. DHS informed the mother she was allowed to remain

with R.K. and the maternal grandmother, provided she immediately began

another substance abuse treatment program, submitted to drug screens, and

attended mental health treatment.     The case plan goal for R.F. remained to

reunify him with the mother.

       Due to the father not participating in substance abuse treatment or any

other services requested by DHS, he was not permitted to go to the maternal
                                           4


grandmother’s home and have unsupervised contact with R.K. DHS believed he

was actively using methamphetamine. He nonetheless entered the home. While

there, he punched a hole in a wall. He was also verbally aggressive during visits.

       The maternal grandmother also allowed the mother to have unsupervised

contact with R.K.,1 contrary to the directives of DHS. The mother reported she

did not attend substance abuse treatment or mental health counseling and had

relapsed on methamphetamine. The DHS worker also noted the home was dirty

and in disarray. Pursuant to an order dated July 30, 2015, R.K. was removed

from the home and soon placed with his paternal grandmother, where he

remained as of the time of the termination hearing.

       The mother and father resumed their relationship at the end of July 2015.

In a family team meeting, they stated they would like to consent to their parental

rights being terminated, and allow R.K. to be adopted by the paternal

grandmother. In a permanency order dated September 17, 2015, the district

court noted the mother had been inconsistent with attending supervised visits,

she had not submitted to drug screens, and she had failed to address her mental

health needs; consequently, the permanency goal was adjusted to termination of

parental rights, with R.K. placed for adoption with his paternal grandmother.

       In October 2015, the mother was incarcerated, and it was not clear when

she would be released. As of that time, she had failed to address her substance

abuse issues, homelessness, and lack of employment. Consequently, the State

petitioned to terminate her parental rights, and a hearing was held on January


1
 The maternal grandmother spent the night in jail due to a charge of public intoxication,
during which time she allowed the mother and father unsupervised contact with R.K.
                                              5


14, 2016.       Pursuant to an order dated February 17, 2016, the district court

terminated the mother’s rights under Iowa Code section 232.116(1)(e), (h), (i),

and (l).2 The mother appeals.

          We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interests.

Id. When the juvenile court terminates parental rights on more than one statutory

ground, we only need to find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

          To terminate parental rights pursuant to Iowa Code section 232.116(1)(h),

the court must find:

                 (1) The child is three years of age or younger.
                 (2) The child has been adjudicated a child in need of
          assistance pursuant to section 232.96.
                 (3) The child has been removed from the physical custody of
          the child’s parents for the last six consecutive months and any trial
          period at home has been less than thirty days.
                 (4) There is clear and convincing evidence that the child
          cannot be returned to the custody of the child’s parents as provided
          in section 232.102 at the present time.

          We agree with the district court R.K. cannot be returned to the mother’s

care at the present time within the meaning of paragraph (h). The mother has

consistently failed to address her substance abuse issues, having relapsed on

methamphetamine despite receiving services since June 2014. In determining

the future actions of the parent, her past conduct is instructive. In re J.E., 723

N.W.2d 793, 798 (Iowa 2006). Except for the few months in which she was

placed in an inpatient substance abuse program—which she left due to her

2
    The court also terminated the father’s rights; however, he does not appeal.
                                         6


inability to comply with its restrictions—she has not consistently attempted to

address her methamphetamine addiction; from these actions, it is evident she is

now, and will be in the future, unable to adequately parent R.K. Additionally, she

remains in a relationship with the father, who is both abusive and a substance

abuser. Consequently, we conclude the State proved by clear and convincing

evidence the mother is not able to care for R.K.

       Nonetheless, the mother asserts it is not in R.K.’s best interests that her

rights are terminated given the parent-child bond.       While we agree with the

mother she shares a bond with R.K., “We have repeatedly followed the principle

that the statutory time line must be followed and children should not be forced to

wait for their parent to grow up.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App.

1998); see also Iowa Code § 232.116(2). The mother has been in receipt of

many services since June 2014, including substance abuse treatment, mental

health treatment, supervised visitation, relative placement, and family safety, risk,

and permanency services. Not only do these qualify as reasonable efforts to

reunite her with R.K., she has been granted ample to time to work towards

reunification, which she has failed to achieve.

       Moreover, in the family team meeting in July 2015, she noted she failed to

address her substance abuse issues, mental health needs, and even indicated

she wished to voluntarily terminate her parental rights. Furthermore, at the time

of the termination hearing she was incarcerated, and it was unknown when she

would be released. Thus, while there is a bond between the mother and R.K., it

is not enough to render termination not in his best interests, given the mother’s
                                          7


clear inability to care for him. Therefore, it is in R.K.’s best interests the mother’s

rights are terminated.

       For these reasons, we affirm the order of the district court terminating the

mother’s parental rights to R.K.

       AFFIRMED.